COOK, Judge
(concurring):
I agree that a character witness may be cross-examined concerning his awareness of prior acts of misconduct by an accused. Michelson v. United States, 335 U.S. 469, 69 S.Ct. 213, 93 L.Ed. 168 (1948); para. 149b, Manual for Courts-Martial, United States, 1969 (Revised edition). See generally 2 Wharton’s Criminal Evidence § 426 (13th ed. 1972). Thus it was proper for trial counsel to ask the witness, as he did: “Were you aware, before you came into court and made your recommendations, that he [Donnelly] had been selling hashish since April of 1977?”
That being so, it is inconsequential that trial counsel went on to inquire whether the witness was aware of a statement to that effect made by Donnelly. See Article 59(a), Uniform Code of Military Justice, 10 U.S.C. § 859(a).
Nor was the impeachment objectionable on the grounds of uncharged misconduct, for, as the Supreme Court has said:
The price a defendant must pay for attempting to prove his good name is to throw open the entire subject which the law has kept closed for his benefit and to make himself vulnerable where the law otherwise shields him.
Michelson v. United States, supra at 479, 69 S.Ct. at 220. The military judge has considerable discretion to establish the extent of cross-examination with respect to a legitimate subject of inquiry. Para. 149b, Manual, supra. In the instant case, he did not abuse that discretion.